Exhibit 10.1(b) COHERUS BIOSCIENCES, INC.2 Coherus BioSciences, Inc., a Delaware corporation, (the “Company”), pursuant to its 2016 Employment Commencement Incentive Plan, as may be amended from time to time (the “Plan”), hereby grants to the holder listed below (“Participant”), an option to purchase the number of shares of the Company’s common stock, par value $0.0001 per share (“Stock”), set forth below (the “Option”). This Option is subject to all of the terms and conditions set forth herein, as well as in the Plan and the Stock Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”), each of which are incorporated herein by reference. Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Grant Notice and the Stock Option Agreement. Participant: «Participant» Grant Date: «Grant_Date» Vesting Commencement Date: «VCD» Exercise Price per Share: $«Exercise_Price_per_Share» Total Exercise Price: $«Total_Exercise_Price» Total Number of Shares Subject to the Option: «Shares» Expiration Date: «Expiration_Date» Vesting Schedule: Twenty‑five percent (25%) of the total number of Shares subject to the Option (rounded down to the next whole number of Shares) shall vest and become exercisable on the first anniversary of the Vesting Commencement Date and 1/48th of the Shares subject to the Option shall vest and become exercisable monthly thereafter so that one hundred percent (100%) of the Shares subject to the Option are vested and exercisable on the fourth anniversary of the Vesting Commencement Date, subject to Participant’s remaining an Employee through each such vesting date (unless otherwise determined by the Administrator). Type of Option: Non-Qualified Stock Option By his or her signature and the Company’s signature below, Participant agrees to be bound by the terms and conditions of the Plan, the Stock Option Agreement and this Grant Notice. Participant has reviewed the Stock Option Agreement, the Plan and this Grant Notice in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Grant Notice and fully understands all provisions of this Grant Notice, the Stock Option Agreement and the Plan. Participant further acknowledges that Participant has not been previously employed in any capacity by the Company or any Affiliate, or if previously employed, is setting forth his or her signature below following a bona-fide period of non-employment with the Company and its Affiliates, and that the grant of this Option is an inducement material to Participant’s agreement to enter into employment with the Company or an Affiliate. Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions arising under the Plan, this Grant Notice or the Stock Option Agreement. COHERUS BIOSCIENCES, INC.: PARTICIPANT: By: By: Print Name: Print Name: «Participant» Title: Address: 333 Twin Dolphin DriveSuite 600Redwood City, CA94065 Address: «Address» US-DOCS\70212159.2 EXHIBIT A TO STOCK OPTION GRANT NOTICECOHERUS BIOSCIENCES, INC. STOCK OPTION AGREEMENT Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this Stock Option Agreement (this “Agreement”) is attached, Coherus BioSciences, Inc., a Delaware corporation (the “Company”), has granted to Participant an Option under the Company’s 2016 Employment Commencement Incentive Plan, as may be amended from time to time (the “Plan”), to purchase the number of shares of Stock indicated in the Grant Notice.
